Case 1:19-cr-00064-GHW Document 83 Filed 10/27/20 Page 1 of 5

LAW OFFICE OF

STEPHANIE M. CARVLIN, ESQ.
140 Broadway, Suite 4610
New York, New York 10005

STEPHANIE M. CARVLIN, ESQ. TELEPHONE: 212-748-1636
FAX: 212-858-7750

E-MAIL: CARVLIN@HOTMAIL.COM
October 27, 2020

Honorable Gregory H. Woods
United State District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Natalie Mayflower Sours Edwards
19-cr-00064 (GHW)

Dear Judge Woods:

After consultation with the government, | write to correct an error | made in
my sentencing submission for Dr. Sours Edwards. | represented that Exhibit KKK
is a letter from Dr. Edwards’ doctor to the Court. The exhibit in fact is Dr. Edwards’
description of her medical conditions, diagnoses and treatment. She advises me
that she prepared the letter in response to a request for the information from
Pretrial Services and her prior counsel. | incorrectly believed that it was a letter
from Dr. Edwards’ treating physician. | apologize for the error.

In addition, | filed Exhibit JJJ under seal. On further reflection and following

discussions with the government, | believe that the exhibit should be filed in
redacted form. A copy of the redacted version is attached hereto.

Respectfully submitted,

Is
Stephanie Carvlin
Case 1:19-cr-00064-GHW Document 83 Filed 10/27/20 Page 2 of 5

EXHIBIT JJJ
Case 1:19-cr-00064-GHW Document 83 Filed 10/27/20 Page 3 of 5

NEUROPSYCHIATRIC AND COUNSELING ASSOCIATES, P.c.

9020 Stony Point Parkway, suite 240
Richmond, Virginia 23235
Telephone: (804) 282-5236
Fax: (804) 282-5547

Mariano M. Piedra, M.D. Kathy Bryant, FNP-BC
Melissa Hale, AGNP-C

Rajinderpal Singh, M.D.

September 29, 2020

The Honorable Gregory H. Woods
United States District Court,
Southern District of New York,
500 Pearl Street,

New York, New York 10007

Re: Or. Natalie Mayflower Sours Edwards

Your Honor,

lam a Board certified psychiatrist licensed to practice medicine in the
Commonwealth of Virginia. Or. Edwards has been under my care since October
30, 2018 for management of Major Depression, Generalized Anxiety Disorder,
and Chronic Persistent Insomnia. Dr. Edwards has experienced significant
hardship and stress as a result of work-related issues and legal ramifications. She
has suffered significant psychological, social, physical, and financial distress and
has developed a multitude of symptoms including: Anxiety with Panic attacks
Depression

Persistent sleep problems causing early, middle, and terminal insomnia
Irritability

Difficulty with focus, attention span, and concentration

Difficulty making decisions

Rapid heart rate
Case 1:19-cr-00064-GHW Document 83 Filed 10/27/20 Page 4 of5

Sadness and sense of hopelessness

 

Her current situation has impacted greatly on every aspect of her life including
personal, family, occupation, financial, social, and physical functioning. Dr.
Edwards has been compliant with the treatment protocol and has been sincere
and forthcoming and has provided consistent information without evidence of
malingering or dramatization. Dr. Edwards is a remarka bly honest, dedicated,
and responsible individual who is caring to a fault and seems to worry most
Case 1:19-cr-00064-GHW Document 83 Filed 10/27/20 Page 5of5

d
about the safety and well-being of others, espectally her daughter, husband, an

parents.

Sincerely,

Mariano Piedra, MD
Va license: 0101036168
